Part-Time Government Official’s Receipt of Compensation for
Representational Work Before the Government
A s a special g o v ern m en t em ployee, p art-tim e C om m issioner o f F o re ig n C laim s S ettlem en t
C om m ission is b a rre d by 18 U .S.C . § 203 from rep resen tin g an y o n e b efo re a co m p o n en t
o f the Ju stice D e p a rtm e n t for com pensation.
P art-tim e g o v ern m en t official w h o is not a p a rtn e r o f his law firm m ay c o n tin u e to
receiv e co m p en satio n from his firm w h ich is attrib u tab le to rep re sen tatio n al w o rk
b efo re the Ju stice D ep artm en t.
P art-tim e g o v ern m en t o fficial’s law firm m ay rep re sen t clien ts b efo re an y c o m p o n e n t o f
th e Ju stice D ep artm en t ex cep t th e C om m ission.

May 2, 1980
MEMORANDUM OPINION FOR TH E CHAIRM AN OF TH E
FOREIGN CLAIMS SETTLEM EN T COMMISSION
This confirms the information we gave to Mr. A by telephone con­
cerning the effect of 18 U.S.C. §203 on him and the law firm he is
affiliated with during his contemplated service as a part-time Commis­
sioner of your agency.
Section 203(a) in general prohibits an individual from receiving com­
pensation, for representational services performed before a government
department or agency by “himself or another . . . at a time when he is
an officer or employee” of the government. Section 203(c) narrows to
two situations the prohibition of subsection (a) in relation to a person
serving as a special government employee (SGE) as defined in 18
U.S.C. § 202(a), a category in which we understand Mr. A will be
placed when he assumes his office. First, § 203(c) bars an SGE from
receipt of the described compensation if it is derived from a matter in
which he has participated for the government. Second, it bars him from
the receipt of such compensation derived from a matter in which he has
not so participated, but only (1) if* it is pending in the department or
agency where he is employed and (2) if the activity giving rise to the
compensation occurred at a time when he has served there more than
60 days during the immediately preceding 365 days.
As applied to Mr. A while he holds the position of Commissioner of
your agency, § 203 would preclude him from representing anyone
before a component of the Justice Department for compensation
whenever the 60-day provision came into play against him. On the
603

other hand, since, as Mr. A informed us, he is not a partner of his firm
and is not compensated like one, § 203 will not during the continuation
of those circumstances preclude his receipt of any payment from the
firm which is attributable to its earnings from representational work
before this Department. In short, the prohibition of § 203 against an
individual’s receipt of compensation for services rendered by another
does not extend to an individual employed in a law partnership who
does not share in its profits.
Mr. A ’s contemplated occupancy of office as Commissioner will not
restrict his firm from representing clients before any component of the
Justice Department except the Commission. See 18 U.S.C. § 207(g).
L eon U lm an

Deputy Assistant Attorney General
Office o f Legal Counsel

604